     Case 3:20-cv-00296-H-WVG Document 29 Filed 12/23/20 PageID.227 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN NEAL,                                         Case No.: 20-CV-296-H-WVG
12                                     Plaintiff,
                                                        ORDER ON JOINT MOTION TO
13   v.                                                 AMEND SCHEDULING ORDER
14   AUDIO VISUAL INNOVATIONS, INC.;
     and DOES 1 through 50, inclusive,
15
                                    Defendants.
16
17
18
19         On December 21, 2020, the Parties filed a Joint Motion to Amend Scheduling
20   Order (“Joint Motion” or “Motion”). (Doc. No. 28.) The Parties move the Court to
21   continue the December 31, 2020 fact discovery cut-off as set forth in the Court’s April
22   15, 2020 Scheduling Order (Doc. No. 12) to allow Plaintiff sufficient time to depose
23   Defendant’s Rule 30(b)(6) witness(es). Having considered the basis of the Parties’
24   request, the Court GRANTS the Joint Motion and explains below.
25         At all times, Rule 16(b) of the Federal Rules of Civil Procedure requires a movant
26   to establish good cause upon seeking modification of the scheduling order. Fed. R. Civ. P.
27   16(b). This good cause standard is primarily informed by the movant’s diligence in
28   attempting to fully comply with the deadlines set by the Court. Matrix Motor Co. v. Toyota

                                                    1
                                                                                20-CV-296-H-WVG
     Case 3:20-cv-00296-H-WVG Document 29 Filed 12/23/20 PageID.228 Page 2 of 3



 1   Jidosha Kabushiki Kaisha, 218 F.R.D. 667, 671 (C.D. Cal. 2003). Failure to make the
 2   requisite showing terminates the Court’s inquiry into whether it is appropriate to grant the
 3   movant’s requested relief from the operative scheduling order. Zivkovic v. S. Cal. Edison
 4   Co., 302 F.3d 1080, 1087–88 (9th Cir. 2002).
 5             As a threshold matter, the Parties have neglected to set forth in their Joint Motion
 6   the specific information needed to convince the Court that they have diligently engaged
 7   in discovery. This information includes, but is not limited to, when and to what extent
 8   written discovery was exchanged and responded to; what document productions have
 9   been made and/or remain outstanding; and whether subpoenas for information, witnesses,
10   and/or documents have been served and, if so, the extent of the subpoena recipients’
11   compliance to date. For purposes of this Order, however, the Court presumes the Parties’
12   only need for fact discovery that remains unfulfilled is Plaintiff’s deposition of
13   Defendant’s Rule 30(b)(6) witness, given the Parties’ silence on their other fact discovery
14   efforts1. Even so, the Joint Motion leaves two important matters unsaid, namely (1) why
15   Plaintiff’s counsel waited to notice Defendant’s Rule 30(b)(6) witness’ deposition just
16   one month shy of the fact discovery-cut off, given the voluminous topics listed in
17   Plaintiff’s deposition notice and, consequently, (2) why the pending Joint Motion was
18   brought just two weeks prior to the fact discovery cut-off. The Joint Motion cut
19   dangerously close to constituting an eleventh-hour request for relief, which is not well
20   taken by the Court.
21             Nevertheless, the Court finds that good cause exists to grant a 30-day continuance
22   of the December 31, 2020 fact discovery cut-off in light of Defendant’s unavailability to
23   appear for deposition for the date Plaintiff unilaterally noticed and Defendant’s need to
24   designate multiple witnesses to respond to the 25 topics on which Plaintiff seeks to
25   depose Defendant. Accordingly, the fact discovery cut-off is CONTINUED to January
26
27
28   1   For this reason, no future requests for continuances of the fact discovery cut-off will be entertained.

                                                             2
                                                                                                  20-CV-296-H-WVG
     Case 3:20-cv-00296-H-WVG Document 29 Filed 12/23/20 PageID.229 Page 3 of 3



 1   31, 2021 for the exclusive purpose of allowing Plaintiff to depose all relevant Rule
 2   30(b)(6) witnesses as designated by Defendant. The Court takes seriously the Parties’
 3   representation that no other dates in the operative Scheduling Order will be affected by
 4   this continuance. Therefore, no other continuances of any dates in the Scheduling Order
 5   will be granted absent an unequivocal showing of good cause.
 6         IT IS SO ORDERED.
 7   Dated: December 23, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                 20-CV-296-H-WVG
